—In a proceeding to stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (Burstein, J.), dated June 1, 1984, which denied appellant’s motion to open its default and to vacate a *653prior determination of the court dated February 24, 1984 granting the application on default.
Order reversed, without costs or disbursements, and appellant’s motion granted on condition that it pay counsel for petitioner Prudential Property and Casualty Insurance Company the sum of $500 within 10 days of service upon it of a copy of the order to be made hereon, with notice of entry. In the event said condition is not complied with, order affirmed, with costs.
Appellant has proffered a meritorious defense (see, Matter of State Farm Mut. Auto. Ins. Co. [Ramos—Eveready Ins. Co.], 104 AD2d 495). Although it has not satisfactorily justified its failure to contact opposing counsel for an adjournment pending receipt of certain papers, the delay was relatively minimal (one month) and no prejudice appears to have occurred. Hence, appellant’s default should have been conditionally vacated. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.